Citation Nr: 0505621
Decision Date: 03/01/05	Archive Date: 04/27/05

DOCKET NO. 95-19 148                        DATE MAR 01 2005


	. On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for cancer of the oropharynx, claimed as due to exposure to herbicides.

REPRESENTATION
Veteran represented by: Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD
C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from September 1965 to March 1968.

This matter originally came to the Board of Veterans' Appeals from a February 1995 rating decision of the RO.

In May 2004, the Board sought an opinion from an Independent Medical Expert.

In June 2004, the veteran submitted a signed statement indicating that he had no further evidence to submit.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the veteran if further action is required on his part.

REMAND

In May 2004, the Board sought an opinion from an Independent Medical expert regarding the origin and likely etiology of the veteran's claimed disorder. In June 2004, the Board received such an opinion a professor of pathology at a well-known University Medical Center.

The RO has not had an opportunity to consider this new evidence. The veteran and his representative to date have not indicated that they wished to waive initial RO review of this previously unconsidered evidence.

Thus, a remand is necessary so that the RO can initially consider this evidence and extend full due process of law to the veteran in this matter.

- 2


Accordingly, the case is REMANDED for the following development:

The RO should review the June 2004 expert medical opinion and readjudicate the issue on appeal. If the benefit sought remains denied, the veteran and his representative should be provided with a Supplemental Statement of the Case, which reflects consideration of all additional evidence, and the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for the purpose of appellate disposition, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B,7112).

	STEPHEN L. WILKINS
	Veterans Law Judge,
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2004).

- 3 




